                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
                           GREEN BAY DIVISION

ALEXANDER KRUTZ,
individually and on behalf of
all others similarly situated,

             Plaintiff,                       CASE NO. 18-CV-1720

      v.

ALBANY INTERNATIONAL CORPORATION,

             Defendant.


                COLLECTIVE AND CLASS ACTION COMPLAINT


                           PRELIMINARY STATEMENT

      1.     This is a collective and class action brought by Plaintiff Alexander

Krutz, individually and on behalf of the members of the proposed classes identified

below. Plaintiff and the putative class members are, or were, hourly employees of

Defendant Albany International Corporation (hereinafter “Albany”) at times since

October 30, 2015. Albany has a common policy and practice of impermissibly

rounding the start and end times of its hourly employees’ work hours so as to deny

such employees for compensation for all hours worked. As a result, Albany has

denied Plaintiff Krutz and the putative class members of overtime pay in violation

of the Fair Labor Standards Act of 1938, as amended (“FLSA”) as well as overtime

pay and agreed-upon wages in violation of Wisconsin law.




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 1 of 16 Document 1
      2.     Albany is a global advanced textiles and materials processing company

with a principal office located in Rochester, New Hampshire. Albany has two

facilities located in Menasha, Wisconsin and Kaukauna, Wisconsin.

      3.     Plaintiff Alexander Krutz brings this action, individually and on behalf

of other similarly situated current and former hourly employees, as a collective

action pursuant to the Fair Labor Standards Act of 1938, as amended, (“FLSA”) for

the purpose of obtaining relief under the FLSA for unpaid overtime compensation,

liquidated damages, costs, attorneys’ fees, and/or any such other relief the Court

may deem appropriate. Plaintiff Alexander Krutz also brings this action pursuant

to FED. R. CIV. P. 23 for purposes of obtaining relief under Wisconsin’s wage laws for

unpaid overtime compensation, unpaid agreed-upon wages, civil penalties, costs,

attorneys’ fees, declaratory and/or injunctive relief, and/or any such other relief the

Court may deem appropriate.

                           JURISDICTION AND VENUE

      4.     This Court has original jurisdiction to hear this complaint and to

adjudicate the claims stated herein under 28 U.S.C. §1331, this action being

brought under the FLSA, 29 U.S.C. §201, et seq.

      5.     The Court has supplemental jurisdiction over the state law claims

pursuant to 28 U.S.C. §1367, as they are so related in this action within such

original jurisdiction that they form part of the same case or controversy under

Article III of the United States Constitution.




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 2 of 16 Document 1
      6.     Venue is proper pursuant to 28 U.S.C. §1391(b) and (c) in the U.S.

District Court for the Eastern District of Wisconsin because a substantial part of

the events or omissions giving rise to the claim occurred within the district and

Defendant Albany has substantial and systematic contacts in this district.

                                      PARTIES

      7.     Defendant Albany is a Corporation with a principal place of business

located in Rochester, New Hampshire. Albany’s registered agent for service of

process in the State of Wisconsin is United Agent Group, Inc. located in Appleton,

Wisconsin.

      8.     Albany has two facilities located in Menasha, Wisconsin and

Kaukauna, Wisconsin.

      9.     Plaintiff Alexander Krutz is an adult resident of Winnebago County in

the State of Wisconsin. Plaintiff Krutz is a current employee of Albany who has

worked as a Mechanic since on or around May 2015. Krutz’s Notice of Consent to

Join this collective action pursuant to 29 U.S.C. § 216(b) is attached as Exhibit A of

this Complaint and is incorporated herein.

      10.    Plaintiff Krutz brings this action individually and on behalf of the

Collective Rounding Class as authorized under the FLSA, 29 U.S.C. § 216(b). The

Collective Rounding Class is defined as follows:

             All persons who are or have been employed by Albany at
             its Wisconsin locations and who were paid on an hourly
             basis at any time since October 30, 2015.




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 3 of 16 Document 1
      11.    Plaintiff Krutz brings this action individually and on behalf of the

Wisconsin Rounding Class pursuant to FED. R. CIV. P. 23. The Wisconsin Rounding

Class is defined as follows:

             All persons who are or have been employed by Albany at
             its Wisconsin locations and who were paid on an hourly
             basis at any time since October 30, 2016.

                               GENERAL ALLEGATIONS

      12.    Plaintiff Krutz and the Collective Rounding Class work, or have

worked, for Albany as hourly employees at Albany’s Wisconsin locations at times

since October 30, 2015.

      13.    Plaintiff Krutz and the Wisconsin Rounding Class work, or have

worked, for Albany as hourly employees at Albany’s Wisconsin locations at times

since October 30, 2016.

      14.    Albany specializes in global advanced textiles and materials processing

at their two Wisconsin facilities located in Menasha, Wisconsin and Kaukauna,

Wisconsin.

      15.    Since October 30, 2015, Plaintiff Krutz, the Collective Rounding Class,

and the Wisconsin Rounding Class have been paid on an hourly basis for their work

at Albany’s Wisconsin locations.

      16.    Since October 30, 2016, Albany, Plaintiff Krutz, and the Wisconsin

Rounding Class have agreed to specific hourly rates which were to be paid to

Plaintiff Krutz and the Wisconsin Rounding Class in exchange for their hours

worked under forty in a workweek for Albany.




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 4 of 16 Document 1
          17.   Since October 30, 2015, Albany has implemented a time clock rounding

policy applicable to Plaintiff Krutz, the Wisconsin Rounding Class, and the

Collective Rounding Class where hourly employees’ start and end times for their

shifts were rounded in thirty-minute increments.

          18.   Under Albany’s time clock rounding policy, Albany rounded its

employees end times to 30-minute intervals, but not to the nearest 30-minute

interval despite the fact that employees performed compensable work during the

period of time which was rounded.

          19.   As an example, under Albany’s impermissible time clock rounding

policy, if an employee punched in 5:31 a.m., Albany would round up to 6:00 a.m.

          20.   Likewise, under Albany’s impermissible time clock rounding policy, if

an employee punched out at 2:50 p.m., Albany would round down to 2:30 p.m.

          21.   Furthermore, under Albany’s impermissible time clock rounding

policy, if an employee punched in late at 6:01 a.m., Albany would round up to 6:15

a.m.

          22.   Since October 30, 2015, Albany has suffered or permitted Plaintiff

Krutz to regularly work more than forty hours during workweeks in which Albany

applied its time clock rounding policy.

          23.   Since October 30, 2015, Albany has suffered or permitted the

Collective Rounding Class and the Wisconsin Rounding Class to work more than

forty hours during workweeks in which Albany applied its time clock rounding

policy.




           Case 1:18-cv-01720-WCG Filed 10/30/18 Page 5 of 16 Document 1
      24.    As a result of applying this time clock rounding policy, Albany

improperly denied Plaintiff Krutz, the Wisconsin Rounding Class, and the

Collective Rounding Class of compensation at one and one-half times their

respective regular rates for hours worked in excess of forty in many workweeks

since October 30, 2015.

      25.    Since October 30, 2016, Albany’s application of its time clock rounding

policy resulted in employees, including Plaintiff Krutz and the Wisconsin Rounding

Class, being suffered or permitted to perform work for Albany without

compensation at their agreed-upon hourly rates.

      26.    Albany’s impermissible time clock rounding policy consistently

operated to the disadvantage of Albany’s employees.

      27.    On information and belief, Albany has not maintained complete and

accurate time records for Plaintiff Krutz, the Wisconsin Rounding Class, or the

Collective Rounding Class since October 30, 2015.

      28.    Albany’s conduct, as set forth in this complaint, was willful and in bad

faith, and has caused significant damages to Plaintiff Krutz, the Wisconsin

Rounding Class, and the Collective Rounding Class.

            COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

      29.    Plaintiff Krutz and the Collective Rounding Class are and have been

similarly situated, have and have had substantially similar pay provisions, and are

and have been subject to Albany’s decisions, policies, plans and programs, practices,

procedures, protocols, routines, and rules willfully failing and refusing to




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 6 of 16 Document 1
compensate them for each hour worked including overtime compensation. The

claims of Plaintiff Krutz as stated herein are the same as those of the Collective

Rounding Class.

      30.    Plaintiff Krutz and the Collective Rounding Class seek relief on a

collective basis challenging, among other FLSA violations, Albany’s practice of

failing to accurately record all hours worked and failing to pay employees for all

hours worked, including overtime compensation.

      31.    The FLSA Section 216(b) Collective Rounding Class’ members are

readily ascertainable. For purpose of notice and other reasons related to this action,

their names, phone numbers, and addresses are readily available from Albany.

Notice can be provided to the Collective Rounding Class via first class mail to the

last address known to Albany and through posting at Albany’s facility in areas

where postings are normally made.

                  RULE 23 CLASS ALLEGATIONS – WISCONSIN

      32.    Plaintiff Krutz brings his Wisconsin state law claims, pursuant to

Wisconsin wage laws, under FED. R. CIV. P. 23 on behalf of the Wisconsin Rounding

Class for violations occurring on or after October 30, 2016 (the “Wisconsin Rounding

Class Period”).

      33.    The proposed Wisconsin Rounding Class’ members are so numerous

that joinder of all members is impracticable, and more importantly the disposition

of their claims as a class will benefit the parties and the Court. Although the precise

number of such persons is unknown, and the facts on which the calculation of that




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 7 of 16 Document 1
number are presently within the sole control of Albany, upon information and belief,

there are over 40 members in the Wisconsin Rounding Class.

       34.    Plaintiff Krutz’s claims are typical of those claims that could be alleged

by any member of the Wisconsin Rounding Class, and the relief sought is typical of

the relief that would be sought by each member of the Wisconsin Rounding Class in

separate actions. The alleged claims arise out of the same corporate practice and/or

policy of Albany and Albany benefited from the same type of unfair and/or wrongful

acts as to each member of the respective Wisconsin Rounding Class. Plaintiff Krutz

and the other members of the Wisconsin Rounding Class sustained similar losses,

injuries, and damages arising from the same unlawful policies, practices, and

procedures.

       35.    Plaintiff Krutz is able to fairly and adequately protect the interests of

the Wisconsin Rounding Class, has no interests antagonistic to the Wisconsin

Rounding Class, and has retained counsel experienced in complex wage and hour

class action litigation.

       36.    There are questions of fact and law common to the Wisconsin

Rounding Class that predominate over any questions affecting only individual

members. The questions of law and fact common to the class arising from Albany’s

actions include, without limitation, the following:

       a) Whether Albany’s rounding policy violated Wisconsin’s wage laws;

       b) Whether Albany failed to maintain true and accurate records for all hours
          worked by Krutz and the Wisconsin Rounding Class as required by
          Wisconsin Law;




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 8 of 16 Document 1
      c) Whether Albany failed to pay the Wisconsin Rounding Class for all work
         Albany suffered or permitted them to perform; and

      d) The nature and extent of class-wide injury and the measure of damages
         for the injury.

      37.     A class action is superior to any other available methods for the fair

and efficient adjudication of the controversy, particularly in the context of wage and

hour litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a corporate defendant,

particularly those plaintiffs with relatively small claims.

      38.     The questions set forth above predominate over any questions that

affect only individual persons, and a class action is superior with respect to

considerations of consistency, economy, efficiency, fairness, and equity, to other

available methods for the fair and efficient adjudication of the claims.

                              FIRST CLAIM FOR RELIEF
            Violations of the Fair Labor Standards Act of 1938 as Amended

      39.     Plaintiff Krutz, individually and on behalf of the Collective Rounding

Class, reasserts and incorporates by reference all preceding paragraphs as if

restated herein.

      40.     Since October 30, 2015, Plaintiff Krutz and the Collective Rounding

Class have been entitled to the rights, protections, and benefits provided under the

FLSA, 29 U.S.C. §201 et. seq.

      41.     Since October 30, 2015, Albany has been and continues to be an

enterprise engaged in commerce within the meaning of 29 U.S.C. §203(s)(1).




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 9 of 16 Document 1
      42.    Since October 30, 2015, Plaintiff Krutz and the members of the

Collective Rounding Class have been employees within the meaning of 29 U.S.C.

§ 203(e).

      43.    Since October 30, 2015, Albany has been an employer of Plaintiff Krutz

and the Collective Rounding Class as provided under 29 U.S.C. § 203(d).

      44.    Since October 30, 2015, Albany has violated the FLSA by failing to pay

overtime compensation due to Plaintiff Krutz and the Collective Rounding Class for

each hour worked in excess of forty hours in any given workweek.

      45.    Plaintiff Krutz and the Collective Rounding Class are entitled to

damages equal to mandated overtime premium pay for all hours worked within the

three years prior to the filing of this Complaint, plus periods of equitable tolling

because Albany acted willfully and knew or showed reckless disregard for whether

its conduct was prohibited by the FLSA.

      46.    Albany’s failure to properly compensate Plaintiff Krutz and the

Collective Rounding Class and failure to properly record all compensable work time

was willfully perpetrated and Plaintiff Krutz and the Collective Rounding Class are

therefore entitled to recover an award of liquidated damages in an amount equal to

the amount of unpaid overtime premium pay described above pursuant to Section

216(b) of the FLSA, 29 U.S.C. § 216(b).

      47.    Alternatively, should the Court find that Albany did not act willfully in

failing to pay minimum and overtime premium wages, Plaintiff Krutz and the




       Case 1:18-cv-01720-WCG Filed 10/30/18 Page 10 of 16 Document 1
Collective Overtime Class are entitled to an award of pre-judgment interest at the

applicable legal rate.

       48.     Pursuant to FLSA, 29 U.S.C. §216(b), successful Plaintiffs are entitled

to reimbursement of the costs and attorneys’ fees expended in successfully

prosecuting an action for unpaid minimum wages and overtime wages.

                           SECOND CLAIM FOR RELIEF
       Violation of Wisconsin Law – Unpaid Agreed-Upon Wages and Overtime

       49.     Plaintiff Krutz, individually and on behalf of the Wisconsin Rounding

Class, re-alleges and incorporates by reference all preceding paragraphs as restated

herein.

       50.     Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 109.01 et seq.

       51.     Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 103.001 et seq.

       52.     Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class were employees within the meaning of Wis. Stat. §§ 104.01 et seq.

       53.     Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class were employees within the meaning of Wis. Admin. Code §§ DWD 272.001 et

seq.

       54.     Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class were employees within the meaning of Wis. Admin. Code §§ DWD 274.01 et

seq.




          Case 1:18-cv-01720-WCG Filed 10/30/18 Page 11 of 16 Document 1
      55.    Since October 30, 2016, Albany was an employer within the meaning of

Wis. Stat. §§ 109.01 et seq.

      56.    Since October 30, 2016, Albany was an employer within the meaning of

Wis. Stat. §§ 103.001 et seq.

      57.    Since October 30, 2016, Albany was an employer within the meaning of

Wis. Stat. §§ 104.01 et seq.

      58.    Since October 30, 2016, Albany was an employer within the meaning of

Wis. Admin. Code §§ DWD 272.001 et seq.

      59.    Since October 30, 2016, Albany was an employer within the meaning of

Wis. Admin. Code §§ DWD 274.01 et seq.

      60.    Since October 30, 2016, Albany has employed, and/or continues to

employ Plaintiff Krutz and the Wisconsin Rounding Class within the meaning of

Wis. Stat. §§ 109.01 et seq.

      61.    Since October 30, 2016, Albany has employed, and/or continues to

employ Plaintiff Krutz and the Wisconsin Rounding Class within the meaning of

Wis. Stat. §§ 103.001 et seq.

      62.    Since October 30, 2016, Albany has employed, and/or continues to

employ Plaintiff Krutz and the Wisconsin Rounding Class within the meaning of

Wis. Stat. §§ 104.01 et seq.

      63.    Since October 30, 2016, Albany has employed, and/or continues to

employ Plaintiff Krutz and the Wisconsin Rounding Class within the meaning of

Wis. Admin. Code §§ DWD 272.001 et seq.




       Case 1:18-cv-01720-WCG Filed 10/30/18 Page 12 of 16 Document 1
       64.    Since October 30, 2016, Albany has employed, and/or continues to

employ Plaintiff Krutz and the Wisconsin Rounding Class within the meaning of

Wis. Admin. Code §§ DWD 274.01 et seq.

       65.    Since October 30, 2016, Plaintiff Krutz and the Wisconsin Rounding

Class regularly performed activities that were an integral and indispensable part of

the employees’ principal activities without receiving compensation for these

activities.

       66.    Since October 30, 2016, Albany had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay the Wisconsin Rounding Class minimum wages and agreed-

upon wages for all hours worked.

       67.    Since October 30, 2016, Albany had, and continues to have, common

policies, programs, practices, procedures, protocols, routines, and rules of willfully

failing to properly pay the Wisconsin Rounding Class overtime wages for all hours

worked in excess of forty hours in a given workweek.

       68.    Wis. Stat. §109.03 requires payment of all wages earned by the

employee to a day not more than 31 days prior to the date of payment.

       69.    The foregoing conduct, as alleged above, constitutes continuing, willful

violations of Wisconsin’s law requiring the payment of minimum, overtime, and

agreed upon wages.

       70.    As set forth above, Plaintiff Krutz and the Rounding Class have

sustained losses in their compensation as a proximate result of Albany’s violations.




        Case 1:18-cv-01720-WCG Filed 10/30/18 Page 13 of 16 Document 1
Accordingly, Plaintiff Krutz, individually and on behalf of the Wisconsin Rounding

Class, seeks damages in the amount of their respective unpaid compensation,

injunctive relief requiring Albany to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper.

       71.    Under Wis. Stat. §109.11, Plaintiff Krutz and the Wisconsin Rounding

Class may be entitled to liquidated damages equal and up to fifty percent of their

unpaid wages.

       72.    Plaintiff Krutz, individually and on behalf of the Wisconsin Rounding

Class, seeks recovery of attorneys’ fees and the costs of this action to be paid by

Albany, pursuant to the Wisconsin law.

                              REQUEST FOR RELIEF

       WHEREFORE, Plaintiff Krutz, individually and on behalf of all members of

the Collective Rounding Class and the Wisconsin Rounding Class hereby requests

the following relief:

       a) At the earliest time possible, an order designating this action as a
          collective action on behalf of the Collective Rounding Class and allowing
          issuance of notices pursuant to 29 U.S.C. §216(b) to all similarly-situated
          individuals;

       b) At the earliest time possible, an order certifying this action as a FED. R.
          CIV. P. 23 class action on behalf of the proposed Wisconsin Rounding
          Class;

       c) At the earliest time possible, an Order appointing Hawks Quindel, S.C. as
          class counsel pursuant to FED. R. CIV. P. 23;

       d) An order designating Plaintiff Alexander Krutz as the Named Plaintiff
          and as representative of the Wisconsin Rounding Class set forth herein;




       Case 1:18-cv-01720-WCG Filed 10/30/18 Page 14 of 16 Document 1
       e) Leave to add additional Plaintiffs by motion, the filing of written consent
          forms, or any other method approved by the Court;

       f) Issuance of an Order, pursuant to the Declaratory Judgment Act, 28
          U.S.C. §§2201-2202, declaring Albany’s actions as described in the
          Complaint as unlawful and in violation of Wisconsin Law and applicable
          regulations;

       g) An Order finding that Albany violated the FLSA and Wisconsin wage and
          hour law;

       h) An Order finding that these violations are willful;

       i) Judgement against Albany in the amount equal to the Plaintiff’s, the
          Collective Rounding Class’, and the Wisconsin Rounding Class’ unpaid
          wages at the applicable minimum wage, agreed-upon wage, overtime
          premium rates;

       j) An award in the amount of all liquidated damages and civil penalties as
          provided under Wisconsin Law and the FLSA;

       k) An award in the amount of all costs and attorney’s fees incurred
          prosecuting these claims as well as pre-judgment and post-judgement
          interest; and

       l) Such further relief as the Court deems just and equitable.


Dated this 30th day of October, 2018.

                                        Respectfully submitted,

                                        HAWKS QUINDEL S.C.
                                        Attorneys for Plaintiffs


                                    By: s/ Summer H. Murshid
                                       Larry A. Johnson, SBN 1056619
                                       Summer H. Murshid, SBN 1075404
                                       Timothy P. Maynard, SBN 1080953
                                       Hawks Quindel, S.C.
                                       222 East Erie Street, Suite 210
                                       PO Box 442




       Case 1:18-cv-01720-WCG Filed 10/30/18 Page 15 of 16 Document 1
                            Milwaukee, WI 53201-0442
                            Telephone: 414-271-8650
                            Fax: 414-271-8442
                            Email:      ljohnson@hq-law.com
                                        smurshid@hq-law.com
                                        tmaynard@hq-law.com




Case 1:18-cv-01720-WCG Filed 10/30/18 Page 16 of 16 Document 1
